                                                         KERNAN                                       PROFESSIONAL                                                        GROUP,                            LLP
                                                                                                                20        Broadway,                10th      Floor




                                                                                                                                                      June       9,       2021




       BY       ECF



       Honorable                    Nicholas                  G.        Garaufis

       United             States          District                 Court             for        the        Eastern              District             of   New             York

       225      Cadman                  Plaza            East

       Brooklyn,                    New           York             11201



                          Re:                 EDNY                 Case          No.             21-ev-02314


       Dear         Judge             Garaufis:



                          I    am       writing               respectfully                            and        with           great          urgency               in    connection                           with          the      Order             to      Show

       Cause          which              requires                  a    submission                         by        me      by     tomorrow.



                          Because                  of         the          importance                            to        me       professionally                             in      connection                           with         the            collateral

       consequences                          to    any         findings                    of     Your                Honor,            I     have        spoken               to      Michael                   S.        Ross,        Esq.,            a     lawyer

       noted         in       the      legal           community                           for        representation                          of     lawyers              in        matter               relating             to    disciplinary                    and

       sanctions                   proceedings.                         He      is     prepared                      to    represent                 me    but        because                of      his        demanding                  schedule,                    he

       advised                me      that        he         would            not          take            on        my      case           unless        Your             Honor              were              to     grant        me         a    thirty         (30)

       day      extension                 to      submit                our     response.                        (i             Document                  #40        in    Case             1:21-cv-02314,                          a    copy            of which

       is    attached                hereto.)



                          I   urge        you           to     please            grant                me        the        requested                 adjournment                       so         that      I    can         present               my         defense

       to    this     matter              that         will            impact              my         professional                      career.            Thank-you                        for      your             consideration.




                                                                                                                                                                          Sincerely,




                                                                                                                                                                          James              M.             e         an




Att.
